 
Exhibit 10.1
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this "Amendment") is made
and entered into as of June 30, 2008, by and among WESTERN REFINING, INC., a
Delaware corporation (the "Borrower"), EACH LENDER SIGNATORY HERETO, and BANK OF
AMERICA, N.A., as the administrative agent for the Lenders (in such capacity,
the "Administrative Agent"), Swing Line Lender, L/C Issuer and a Lender.
 
W I T N E S S E T H:
 
WHEREAS, the Administrative Agent, the lenders party thereto (collectively, the
"Lenders" and individually, a "Lender") and the Borrower entered into that
certain Revolving Credit Agreement dated as of May 31, 2007 (as hereby and from
time to time amended, restated, supplemented, modified or replaced, the "Credit
Agreement"; capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement);
 
WHEREAS, the Borrower has requested that certain terms of the Credit Agreement
be amended in the manner set forth herein;
 
WHEREAS, the Administrative Agent and the Required Lenders, subject to the terms
and conditions contained herein, have agreed to such amendment, to be effective
as of the date hereof; and
 
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders
acknowledge that the terms of this Amendment constitute an amendment and
modification of, and not a novation of, the Credit Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
 
1.           Definitions.  The term "Credit Agreement" or "Agreement" (as the
case may be) as used herein, in the Credit Agreement and in the other Loan
Documents shall mean the Credit Agreement as hereby amended and modified, and as
further amended, restated, modified, replaced or supplemented from time to time
as permitted thereby.
 
2.           Amendments to, Additions of, and Restatements of Terms of the
Credit Agreement.  Subject to the conditions hereof and upon satisfaction of the
terms set forth in Section 8, the Credit Agreement is hereby amended, effective
as of the date hereof, as follows:
 
(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions, in alphabetical order, to read as follows:
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 1

--------------------------------------------------------------------------------

 
 
"Aggregate Availability" means the aggregate Availability under this Agreement
and "Availability" as defined in the L/C Credit Agreement.
 
"Consolidated Senior Leverage Ratio" means, as of any date of determination, the
ratio of (a) (i) Consolidated Total Indebtedness as of such date less (ii)
Consolidated Subordinated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.
 
"Consolidated Subordinated Indebtedness" means as of any date of determination,
Indebtedness of the Borrower and the Subsidiaries, on a consolidated basis,
which has been subordinated to the Obligations, the L/C Facility Indebtedness
and the Term Loan Indebtedness in form and substance reasonably satisfactory to
the Administrative Agent.
 
"Engagement Letter" means the letter agreement dated as of June 27, 2008 among
the Borrower, Bank of America and Banc of America Securities LLC.
 
"First Amendment" means the First Amendment to Revolving Credit Agreement among
the parties thereto dated as of June 30, 2008.
 
"First Amendment Closing Date " means June 30, 2008.
 
"L/C Collateral Documents" means the "Collateral Documents" under, and as
defined in, the L/C Credit Agreement.
 
"L/C Credit Agreement" means that certain L/C Credit Agreement dated as of the
First Amendment Closing Date among the Borrower, as Borrower, Bank of America,
as administrative agent and letter of credit issuer, and the financial
institutions party thereto.
 
"L/C Facility Documents" means the "Loan Documents" under, and as defined in,
the L/C Credit Agreement, and any documents governing refinancings, renewals and
extensions of the Indebtedness under the L/C Credit Agreement that are permitted
by Section 7.03(l).
 
"L/C Facility Indebtedness" means Indebtedness under the L/C Credit Agreement,
and all refinancings, renewals and extensions thereof that are permitted by
Section 7.03(l).
 
"L/C Refinanced Indebtedness" has the meaning set forth in Section 7.03(l).
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 2

--------------------------------------------------------------------------------

 
 
"L/C Refinancing Indebtedness" has the meaning set forth in Section 7.03(l).
 
"Required Regulatory Capital Expenditures" means Capital Expenditures required
by any Governmental Authority.
 
"Total Aggregate Commitment" means the total of the Aggregate Commitments
hereunder and the "Aggregate Commitments" as defined in the L/C Credit
Agreement.
 
(b)           Section 1.01 of the Credit Agreement is hereby amended to restate
each of the following definitions in their entirety to read as follows:
 
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth below:
 
Applicable Rate
               
Eurodollar Rate
       
Pricing Level
 
Consolidated Leverage Ratio
 
Commitment Fee
   
Letters of Credit
   
Base Rate
 
1
 
≤ 1.5
 
0.50%
   
2.25%
   
1.25%
 
2
 
> 1.5 but ≤ 2.0
 
0.50%
   
2.375%
   
1.375%
 
3
 
> 2.0 but ≤ 3.0
 
0.50%
   
2.50%
   
1.50%
 
4
 
> 3.0 but ≤ 3.5
 
0.50%
   
2.75%
   
1.75%
 
5
 
> 3.5 but ≤ 4.0
 
0.50%
   
3.00%
   
2.00%
 
6
 
> 4.0
 
0.50%
   
3.25%
   
2.25%
 

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(b) hereof; provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, the highest Pricing
Level shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to be delivered.
 
The Applicable Rate in effect from the First Amendment Closing Date through the
date of the first adjustment pursuant to the preceding paragraph shall be
Pricing Level 6.
 
Notwithstanding anything to the contrary in this definition, the determination
of the Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
 
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 3

--------------------------------------------------------------------------------

 
 
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP, (c) interest expense
attributable to Synthetic Lease Obligations, and (d) cash dividends paid to
preferred stockholders under Section 7.06(c).
 
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided, however, that for the fiscal quarter ending September 30,
2008, the ratio shall be calculated for the period of two consecutive fiscal
quarters ending on such date, and for the fiscal quarter ending December 31,
2008, the ratio shall be calculated for the period of three consecutive fiscal
quarters ending on such date.
 
"Intercreditor Agreement" means that certain Intercreditor Agreement
substantially in the form of Exhibit I hereto dated as the date hereof among the
Administrative Agent, the Term Administrative Agent, the Control Agent, and the
Loan Parties, as amended as of the First Amendment Closing Date.
 
"Letter of Credit" means any standby letter of credit issued or deemed issued
hereunder, including each Existing Letter of Credit, but specifically excluding,
after the date of any notice referred to in Section 2.03(n), any Letter of
Credit that has been deemed, pursuant to such Section 2.03(n), to be issued
under the L/C Facility Documents pursuant to the terms thereof and of such
Section 2.03(n).
 
"Letter of Credit Sublimit" means an amount equal to the Aggregate
Commitments.  In the event the Aggregate Commitments are decreased pursuant to
Section 2.06, the Letter of Credit Sublimit shall also be decreased so that it
shall not be greater than the dollar amount of the Aggregate Commitments.  The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
"Term Loan Maximum Amount" means the outstanding Indebtedness under the Term
Loan Credit Agreement plus $100,000,000.
 
(c)           Section 1.01 of the Credit Agreement is hereby amended to restate
subsection (a) of the definition of "Change of Control" in its entirety to read
as follows:
 
(a)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 4

--------------------------------------------------------------------------------

 
 
administrator of any such plan), other than the Existing Owners, becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an "option right")), directly or indirectly, of 30%
or more of (i) the direct or indirect Equity Interests of the Borrower or (ii)
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); provided, however, that to
the extent a change in "beneficial ownership" in such Equity Interests results
from the issuance of new Equity Interests in the Borrower, with a corresponding
payment in cash to the Borrower for the acquisition of such Equity Interests,
the acquisition of up to 40% of the "beneficial ownership" of such Equity
Interests shall not constitute a "Change of Control";
 
(d)           Section 2.03 is amended by adding subsection (n) following Section
2.03(m):
 
(n)           Transfer of Letters of Credit to L/C Credit Agreement.  Subject to
the terms contained in the L/C Credit Agreement and upon the request of the
Borrower, any Letter of Credit issued under this Agreement may be deemed by the
Issuing Bank in respect thereof, by notice to the Administrative Agent, to be a
Letter of Credit issued under the L/C Credit Agreement for all purposes.  Any
Letter  of Credit so deemed to have been issued under the L/C Credit Agreement
shall, from and after the date of such notice, (i) be deemed to have been issued
pursuant thereto and shall be subject to and governed by the terms and
conditions thereof, and (ii) no longer constitutes a Letter of Credit hereunder
and all reimbursement obligations of Lenders with respect thereto under Section
2.03(c) shall immediately terminate.
 
(e)           Section 2.09(b)(i) is hereby amended to be restated in its
entirety to read as follows:
 
(i)           The Borrower agrees to pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
 
(f)           Sections 2.14(a) and (b) of the Credit Agreement are hereby
amended to be restated in their entirety as follows:
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 5

--------------------------------------------------------------------------------

 
 
(a)           Borrowing Base Determination.  The Borrowing Base shall be
determined (i) as of the 15th day of each month and on the last day of each
month at all times during which the Aggregate Availability equals or exceeds
fifteen percent (15%) of the Total Aggregate Commitments in effect at such time,
and (ii) weekly on the last Business Day of each week at all times during which
the Aggregate Availability is less than fifteen percent (15%) of the Total
Aggregate Commitments in effect at such time, in either case by reference to the
Borrowing Base Report delivered by the Borrower to the Administrative Agent
pursuant to Section 6.02(g).  The Borrowing Base shall be subject to adjustment
based upon the results of a field audit pursuant to Section 6.10(b).  The
Borrowing Base shall be equal to the sum of (A) 95% of Eligible U.S. Government
Accounts Receivable; plus (B) 90% of Eligible Accounts Receivable (other than
Eligible U.S. Government Accounts Receivable) from Preferred Eligible Account
Obligors; plus (C) 85% of Eligible Accounts Receivable (other than Eligible U.S.
Government Accounts Receivable) from Eligible Account Obligors other than
Preferred Eligible Account Obligors; plus (D) 85% of Eligible Refinery
Hydrocarbon Inventory (except for (1) Eligible Refinery Hydrocarbon Inventory at
the Borrower's and its Subsidiaries' service stations and cardlocks, and
(2) Statoil Commingled Inventories), plus (E) 50% of Eligible Refinery
Hydrocarbon Inventory at the Borrower's and the Guarantors' service stations and
cardlocks; plus (F) 60% of the Lenders' pro rata share of the Statoil Commingled
Inventories; plus (G) 50% of the Eligible Lubricants Inventory; plus (H) 80% of
Eligible In-Transit Crude Oil; plus (I) at the option of the Borrower, 100% of
Eligible Cash; minus (J) 100% of First Purchase Crude Payables and minus (K) any
Outstanding Amount as defined in the L/C Credit Agreement.  Beginning July 1,
2009, the percentage contained in subsection (D) above shall reduce from 85% to
80%.
 
(b)           Additional Limitations.  Notwithstanding the foregoing, the dollar
amount of the Borrowing Base comprised of (i) Eligible Refinery Hydrocarbon
Inventory set forth in clause (a)(D) above and (ii) Eligible In-Transit Crude
Oil set forth in clause (a)(H) above shall not, in the aggregate, exceed 80% of
the Borrowing Base.  For purposes of clarity, it is understood that the term
"Borrowing Base" as used in the preceding sentence means the Borrowing Base as
calculated pursuant to Section 2.14(a), even if the Borrowing Base as so
calculated is greater than the Aggregate Commitments (provided, that, it is
hereby noted that nothing in this Section 2.14(b) is intended to alter
Section 2.01, which provides that the Outstanding Amount of outstanding Loans
plus the Outstanding Amount of L/C Obligations may never exceed the current
Borrowing Base).  Beginning July 1, 2009, the percentage limitation contained in
this subsection (b) shall reduce from 80% to 60%.
 
(g)           Section 5.13 of the Credit Agreement is hereby amended to be
restated in its entirety to read as follows:
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 6

--------------------------------------------------------------------------------

 
 
5.13                      Subsidiaries; Equity Interests.  As of the First
Amendment Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents, the L/C Collateral Documents and the Term Collateral
Documents. The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13.
 
(h)           Section 6.02(g) of the Credit Agreement is hereby amended to be
restated in its entirety to read as follows:
 
(g)           a Borrowing Base Report certified by a Responsible Officer of the
Borrower as fairly presenting the Eligible Refinery Hydrocarbon Inventory,
Eligible Accounts Receivable, Statoil Commingled Inventories, Eligible
Lubricants Inventory and Eligible In-Transit Crude Oil (and, if applicable,
Eligible Cash) as of the 15th day or the last day of the relevant month, as
applicable, and, if requested by the Administrative Agent or any Lender, a
listing and aging of Eligible Accounts Receivable by counterparty, and a
schedule of inventory volumes and market rates (with sources); provided, that if
Aggregate Availability is less than fifteen percent (15%) of the Total Aggregate
Commitments then in effect, the Borrower shall deliver such report and
information weekly, in each case as set forth in clauses (A) or (B) below, as
applicable:
 
(A)           Semi-Monthly Reporting.  The Borrower shall deliver a Borrowing
Base Report within 12 Business Days following the 15th day and the last day of
each month, unless clause (B) below applies.  Each semi-monthly Borrowing Base
Report shall be prepared as of the 15th day or the last day of each calendar
month, as applicable, and shall be delivered not later than 12 Business Days
after the end of the applicable period; and
 
(B)           Weekly Reporting.  If during any month Aggregate Availability is
less than fifteen percent (15%) of the Total Aggregate Commitments then in
effect for a period of three consecutive Business Days (the third such Business
Day being herein referred to as the "Third Consecutive Day"), then the Borrower
shall be required to deliver Borrowing Base Reports weekly.  The first such
Borrowing Base Report shall be prepared as of Friday of the week in which the
Third Consecutive Day occurs, and
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 7

--------------------------------------------------------------------------------

 
 
shall be delivered not later than Friday of the following week.  The Borrower
shall continue to deliver weekly Borrowing Base Reports thereafter (each such
Borrowing Base Report shall cover a one-week period ending on a Friday and shall
be delivered on the following Friday), until Aggregate Availability is equal to
or greater than fifteen percent (15%) of the Total Aggregate Commitments then in
effect for an entire month;
 
provided, that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the next
succeeding Business Day;
 
(i)           Section 6.02(m) is hereby amended to delete the "." at the end
thereof and substituting "; and" in lieu thereof.
 
(j)           Section 6.02 is hereby amended by adding the following subsection
(n) after Section 6.02(m):
 
(n) (i) on the last Business Day of each month, an updated 13 week cash flow
projection and (ii) on the first Business Day of each week, a report
demonstrating variances from the prior cash flow projection provided under this
subsection, demonstrating variances on a weekly and a cumulative basis, each in
form and substance reasonably satisfactory to the Administrative Agent.
 
(k)           Section 7.01(b) is hereby amended to be restated in its entirety
to read as follows:
 
(b)           Liens existing on the First Amendment Closing Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided, that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, and (iii) the direct or any contingent obligor with
respect thereto is not changed;
 
(l)           Section 7.01(m) is hereby amended to be restated in its entirety
to read as follows:
 
(m)                      Liens securing obligations under (i) the Term Loan
Documents or (ii) the L/C Facility Documents or securing (x) Refinancing
Indebtedness permitted by Section 7.03(b) or (y) L/C Refinancing Indebtedness
permitted by Section 7.03(l), covering Collateral that is also subject to Liens
in favor of the Administrative Agent, provided that such Liens are subject to
the Intercreditor Agreement;
 
(m)                      Section 7.02 is hereby amended to restate subsections
(f), (g) and (j) in their entirety to read as follows:
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 8

--------------------------------------------------------------------------------

 
 
(f)           Investments in non-wholly-owned Subsidiaries, provided that no
Default exists at the time of or as a result of such Investment and the dollar
amount of such Investments shall not exceed $10,000,000 in the aggregate in any
fiscal year;
 
(g)           Investments in Permitted Joint Ventures, provided that no Default
exists at the time of or as a result of such Investment and the dollar amount of
such Investments shall not exceed $10,000,000 in the aggregate during the term
of this Agreement;
 
(j)           other Investments not exceeding $15,000,000 in the aggregate
during the term of this Agreement.
 
(n)           Section 7.03(f) is hereby amended to be restated in its entirety
to read as follows:
 
(f)           Indebtedness of the Borrower or any Guarantor in respect of
capital leases, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $15,000,000;
 
(o)           Section 7.03(i) is hereby amended to delete the "and" at the end
thereof.
 
(p)           Section 7.03(j) is hereby amended to delete the "." at the end
thereof and substituting ";" in lieu thereof.
 
(q)           Section 7.03 is hereby amended by adding the following subsections
(k) and (l) after Section 7.03(j):
 
(k)           Indebtedness of the Borrower or any Guarantor which has been
subordinated to the Obligations, the Term Loan Indebtedness and the L/C Facility
Indebtedness in form and substance reasonably satisfactory to the Administrative
Agent; and
 
(l)           Indebtedness of the Borrower under the L/C Facility Documents, any
replacement credit facility, and any refinancings, renewals or extensions of all
or any part of the foregoing, provided that (i) the material terms (other than
pricing and yield) of such refinancing, renewing, or extending Indebtedness or
replacement revolving credit facility ("L/C Refinancing Indebtedness") or of any
agreement entered into or of any instrument issued in connection therewith are
not less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, renewed, extended or replaced ("L/C Refinanced Indebtedness");
(ii) if such LC Refinancing Indebtedness does not contain terms pursuant to
which availability thereunder is based on a borrowing base, the aggregate amount
of Indebtedness available under such Refinancing Indebtedness
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 9

--------------------------------------------------------------------------------

 
 
shall not exceed $200,000,000; (iii) if such L/C Refinancing Indebtedness is
secured, no collateral secures the L/C Refinancing Indebtedness other than
collateral that secures the L/C Refinanced Indebtedness; (iv) such L/C
Refinancing Indebtedness (and, if applicable the Liens securing same) do not
contravene the provisions of the Intercreditor Agreement; and (v) if such L/C
Refinancing Indebtedness is secured, the holders of such L/C Refinancing
Indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by the Intercreditor Agreement and the L/C Intercreditor Agreement or
enter into a replacement intercreditor agreement containing terms that are
substantially similar to those of the Intercreditor Agreement and the L/C
Intercreditor Agreement, as may be acceptable to the Administrative Agent.
 
(r)           Section 7.06 is hereby amended to be restated in its entirety to
read as follows:
 
7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a)           so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(i)           each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns Equity Interests in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(ii)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and
 
(iii)                      the Borrower and each Subsidiary may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests; and
 
(b)           the Borrower may declare and pay cash dividends to its common
stockholders after December 31, 2009, provided that (i) a pro forma Compliance
Certificate required by Section 6.02(b) has been furnished to the Administrative
Agent for the fiscal period then ended demonstrating compliance with the
financial covenants set forth therein both prior and subsequent to the payment
of such dividends and (ii) the aggregate amount paid during any fiscal year does
not exceed the maximum dollar amount calculated as follows: the maximum dollar
amount
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 10

--------------------------------------------------------------------------------

 
 
for fiscal year 2010 shall be $20,000,000 and the maximum dollar amount for each
succeeding fiscal year shall be calculated by adding $5,000,000 to the maximum
amount in effect for the prior fiscal year; and provided further that (A) no
Default exists at the time such dividends are declared or paid or would result
from the payment thereof or (B) if such dividends are paid within 75 days of
declaration thereof, no Default exists at the date of such declaration; and
 
(c)           the Borrower may declare and pay cash dividends to its preferred
stockholders with respect to preferred stock issued after the First Amendment
Closing Date, provided that (i) a pro forma Compliance Certificate required by
Section 6.02(b) has been furnished to the Administrative Agent demonstrating
compliance with the financial covenants set forth therein both prior and
subsequent to the payment of such dividends and (ii) no Default exists at the
time such dividends are declared or paid or would result from the payment
thereof.
 
(s)           Section 7.09 is hereby amended to be restated in its entirety to
read as follows:
 
7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, the Term Loan Credit
Agreement, the L/C Credit Agreement, agreements governing Refinancing
Indebtedness (subject to clause (iii) of Section 7.03(b)), and agreements
governing L/C Refinancing Indebtedness (subject to clause (iii) of Section
7.03(l) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or to any Guarantor or to otherwise transfer property
to the Borrower or any Guarantor, or (ii) of any Subsidiary to Guarantee the
Obligations of the Borrower, or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person,
provided, however, that this clause (iii) shall not prohibit any negative pledge
in favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge or other restriction on transfer of property
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
 
(t)           Section 7.11 is hereby amended to be restated in its entirety to
read as follows:
 
7.11        Financial Covenants.
 
(a)           Permit the Consolidated Interest Coverage Ratio as of
September 30, 2008 or as of the end of any fiscal quarter thereafter to be less
than the ratio set forth below opposite such fiscal quarter:
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 11

--------------------------------------------------------------------------------

 
 
Fiscal Quarter Ending
 
Minimum Consolidated Interest Coverage Ratio
September 30, 2008 through March 31, 2009
 
1.50 to 1.00
June 30, 2009
 
1.75 to 1.00
September 30, 2009
 
2.00 to 1.00
December 31, 2009 through September 30, 2010
 
2.50 to 1.00
December 31, 2010 and thereafter
 
2.75 to 1.00

 
(b)           Prior to the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Leverage Ratio as of March 31, 2009 or as of the end of
any fiscal quarter thereafter to be greater than the ratio set forth below
opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Maximum Consolidated Leverage Ratio
March 31, 2009
 
5.00 to 1.00
June 30, 2009
 
4.75 to 1.00
September 30, 2009
 
4.50 to 1.00
December 31, 2009 through September 30, 2010
 
4.00 to 1.00
December 31, 2010 and thereafter
 
3.50 to 1.00

 
(c)           Upon the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Leverage Ratio as of March 31, 2009 or as of the end of
any fiscal quarter thereafter to be greater than the ratio set forth below
opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Maximum Consolidated Leverage Ratio
March 31, 2009
 
5.50 to 1.00
June 30, 2009
 
5.25 to 1.00
September 30, 2009
 
5.00 to 1.00
December 31, 2009 through September 30, 2010
 
4.50 to 1.00
December 31, 2010 and thereafter
 
4.00 to 1.00

 
(d)           Upon the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Senior Leverage Ratio as of March 31, 2009 or as of the
end of any fiscal quarter thereafter to be greater than the ratio set forth
below opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Maximum Consolidated Senior Leverage Ratio
March 31, 2009
 
4.50 to 1.00
June 30, 2009
 
4.25 to 1.00

 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 12

--------------------------------------------------------------------------------

 
 
September 30, 2009
 
4.00 to 1.00
December 31, 2009 through September 30, 2010
 
3.50 to 1.00
December 31, 2010 and thereafter
 
3.00 to 1.00

 
(e)           Permit Consolidated EBITDA to be less than (i) $100,000,000 for
the period of two consecutive fiscal quarters ending September 30, 2008 and (ii)
$175,000,000 for the period of three consecutive fiscal quarters ending December
31, 2008.
 
(u)           Section 7.12 is hereby amended to be restated in its entirety to
read as follows:
 
 
7.12                      Capital Expenditures.  Make or become legally
obligated to make any Capital Expenditure, except for Capital Expenditures not
exceeding, in the aggregate for the Borrower and its Subsidiaries, an amount,
during each fiscal year set forth below, equal to the amount set forth opposite
such fiscal year:
 
Fiscal Year
 
Amount
2008
 
$225,000,000
2009
 
$160,000,000
2010 and each fiscal year thereafter
 
100,000,000 plus Required Regulatory Capital Expenditures for such fiscal year

 
provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount in Fiscal Year
2008, if not expended in such fiscal year, may be carried over for expenditure
to Fiscal Year 2009.
 
(v)           Section 7.13 is hereby amended to be restated in its entirety to
read as follows:
 
7.13        Prepayment of Certain Other Indebtedness.   At any time before
repayment in full of all Term Loan Indebtedness, L/C Facility Indebtedness,
secured Refinancing Indebtedness and secured L/C Refinancing Indebtedness, make
any voluntary, optional or other non-scheduled payment, prepayment, redemption
or acquisition for value (including without limitation by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due) of any unsecured Indebtedness incurred after the
Closing Date and issued pursuant to Sections 7.03(b), 7.03(i) or 7.03(k).
 
(w)           The Required Lenders hereby consent to, and waive the provisions
of Section 7.14 of the Credit Agreement to the extent necessary to permit, the
amendments to the Term Loan Documents effected by the First Amendment to Term
Credit Agreement dated as of the date hereof.
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 13

--------------------------------------------------------------------------------

 
 
(x)           Section 7.18 is hereby added to the Agreement to read as follows:
 
7.18        Amendments to L/C Facility Documents.   Amend the terms of the L/C
Facility Documents or of documents governing L/C Refinancing Indebtedness, if
such amendment would (i) unless the availability of Indebtedness thereunder is
tied to a borrowing base formula, increase the aggregate amount of the
commitments thereunder to an amount exceeding $200,000,000 plus the amount of
reasonable fees and expenses incurred in connection with such amendment,
(ii) result in the material terms of such Indebtedness or of any agreement
entered into or of any instrument issued in connection therewith to be less
favorable in any material respect to the Loan Parties or the Lenders, or
(iii) contravene the provisions of the Intercreditor Agreement.
 
(y)           Section 8.01(e) is hereby amended to be restated in its entirety
to read as follows:
 
(e)           Cross-Default.
 
(i)           The Borrower or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder, Indebtedness under Swap Contracts, Term Loan
Indebtedness or L/C Facility Indebtedness) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or
 
(ii)           There occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 14

--------------------------------------------------------------------------------

 
 
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
(iii) An Event of Default as defined in the Term Loan Credit Agreement, the L/C
Credit Agreement, the agreements governing Refinancing Indebtedness or the
agreements governing L/C Refinancing Indebtedness shall occur; or
 
(z)           Schedules 5.06, 5.13, 7.01, 7.02 and 10.02 to the Credit Agreement
are hereby updated with the Schedules attached hereto, and are hereby added to
the Credit Agreement, and all references to such Schedules in the Credit
Agreement and the other Loan Documents shall mean the Schedules attached hereto.
 
(aa)                      Exhibits C and F to the Credit Agreement is hereby
updated with the Exhibits C and F attached hereto, which is hereby added to the
Credit Agreement, and all references to such Exhibits in the Credit Agreement
and the other Loan Documents shall mean the Exhibits attached hereto.
 
3.           Amendment to Intercreditor Agreement.
 
(a)           The Required Lenders hereby acknowledge and agree that the
Intercreditor Agreement shall be amended as of the date hereof to include the
L/C Facility Indebtedness as indebtedness that is secured on a pari passu basis
with the Obligations under the Loan Documents and any refinancing of the
Indebtedness under the Loan Documents.  Notwithstanding anything herein or in
any Loan Document to the contrary, the Liens and security interest granted to
the Administrative Agent pursuant to the various Loan Documents and the exercise
of any right or remedy by the Administrative Agent pursuant to the Loan
Documents are subject to the provisions of the Intercreditor Agreement, as
amended as of the date hereof.  Pursuant to the terms of the Intercreditor
Agreement, in the event of any conflict between the terms of the Intercreditor
Agreement and any of the Loan Documents, the provisions of the Intercreditor
Agreement shall govern and control.
 
(b)           Each Lender party hereto authorizes and instructs the
Administrative Agent to enter into the First Amendment to the Intercreditor
Agreement dated as of the First Amendment Closing Date on behalf of the Lenders,
and to take all actions (and execute all documents) required (or deemed
advisable) by it in accordance with the terms of the Intercreditor Agreement.
 
4.           New Intercreditor Agreement.
 
(a)           The Required Lenders hereby acknowledge and agree that the
Administrative Agent hereunder and the Administrative Agent under the L/C Credit
Agreement are simultaneously entering into an Intercreditor Agreement (the
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 15

--------------------------------------------------------------------------------

 
 
"L/C Intercreditor Agreement") that confirms that the L/C Facility Indebtedness
and the Obligations shall be secured on a pari passu basis.
 
(b)           Each Lender party hereto authorizes and instructs the
Administrative Agent to enter into the L/C Intercreditor Agreement on behalf of
the Lenders, and to take all actions (and execute all documents, including,
without limitation, amendments to the Collateral Documents) required (or deemed
advisable) by it in accordance with the terms of the L/C Intercreditor Agreement
or to effect the pari passu security interests contemplated in Section 3 hereof,
this Section 4 or the L/C Intercreditor Agreement.
 
5.           Consent of the Guarantors.  The Guarantors hereby consent,
acknowledge and agree to the amendments and hereby confirm, reaffirm and ratify
in all respects the Guaranties to which each such Guarantor is a party
(including without limitation the continuation of such Guarantor's payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
Guaranty against such Guarantor in accordance with its terms.
 
6.           Full Force and Effect of Agreement.  Except as hereby specifically
amended, modified or supplemented, the Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms.
 
7.           Representations and Warranties.  The Borrower hereby certifies that
after giving effect to this Amendment:
 
(a)           After giving effect to this Amendment, the representations and
warranties of the Borrower contained in Article V of the Credit Agreement, or
which are contained in any document furnished at any time under or in connection
with the Credit Agreement, that are qualified by materiality are true and
correct on and as of the date hereof, and each of the representations and
warranties of the Borrower contained in Article V of the Credit Agreement, or
which are contained in any document furnished at any time under or in connection
with the Credit Agreement, that are not qualified by materiality are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct, or true and correct in all
material respects, as the case may be, as of such earlier date;
 
(b)           The Persons appearing as Guarantors on the signature pages to this
Amendment constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who were required to become Guarantors after the
Closing Date, and each of such Persons has become and remains a party to a
Guaranty as a Guarantor;
 
(c)           This Amendment has been duly authorized, executed and delivered by
the Borrower and each Guarantor party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity, by
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 16

--------------------------------------------------------------------------------

 
 
concepts of reasonableness or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally; and
 
(d)           After giving effect to this Amendment, no Default or Event of
Default exists.
 
8.           Conditions to Effectiveness.  This Amendment shall not be effective
until the following conditions precedent have been satisfied:
 
(a)           the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Administrative Agent and the Required
Lenders;
 
(b)           a replacement Note executed by the Borrower in favor of each
Lender that has requested a Note at least one Business Day prior to the First
Amendment Closing Date;
 
(c)           the Administrative Agent shall have received payment or evidence
of payment of (i) all fees due and payable to Banc of America Securities, LLC
under the Engagement Letter and (ii) all reasonable fees and expenses required
to be reimbursed or paid by the Loan Parties under the Loan Documents,
including, without limitation, the reasonable fees and expenses of Winstead PC,
counsel to the Administrative Agent and any financial advisors to the
Administrative Agent, in each case under this clause (b) to the extent invoiced
to the Borrower at least one Business Day prior to the First Amendment Closing
Date;
 
(d)           the Borrower shall have paid to the Administrative Agent for the
ratable account of each Lender executing this Amendment a fully earned,
non-refundable consent fee equal to 0.50% multiplied by the Commitments of each
such approving Lender, based on each such Lender's Commitment immediately prior
to the First Amendment Closing Date;
 
(e)           the Administrative Agent shall have received resolutions of the
board of directors or other appropriate body of the Borrower and each Guarantor
certified by a Responsible Officer which authorize the execution, delivery and
performance by such Person of this Amendment and such other Loan Documents to be
executed in connection herewith to which it is or is to be a party;
 
(f)           the Administrative Agent shall have received a certificate of
incumbency certified by a Responsible Officer of the Borrower and each Guarantor
certifying as to the name of each officer or other representative of such Person
(i) who is authorized to sign this Amendment or any Loan Documents to be
executed in connection herewith to which such Person is or is to be a party
(including any certificates contemplated herein), and (ii) who will, until
replaced by other officers or representatives duly authorized for that purpose,
act as its representative for the purposes of signing documents and giving
notices and other communications in connection with the Loan Documents and the
transactions contemplated thereby;
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 17

--------------------------------------------------------------------------------

 
 
(g)           the Administrative Agent shall have received certified copies of
any amendments of or other changes to the bylaws or other analogous
constitutional document of the Borrower and each Guarantor since May 31, 2007,
certified by a Responsible Officer of such Person;
 
(h)           the Administrative Agent shall have received certificates of
appropriate officials as to the existence and good standing, status or
compliance, as applicable, of the Borrower and each Guarantor in its
jurisdiction of incorporation or organization, each such certificate to be dated
as of a current date;
 
(i)           the Administrative Agent shall have received a fully executed copy
of a First Amendment to the Intercreditor Agreement in form and substance
satisfactory to the Administrative Agent;
 
(j)           the Administrative Agent shall have received a fully executed copy
of the L/C Intercreditor Agreement in form and substance satisfactory to the
Administrative Agent;
 
(k)           the Administrative Agent shall have received a 13 week cash flow
projection for the 13 weeks immediately following the First Amendment Closing
Date in form and substance satisfactory to the Administrative Agent; and
 
(l)           the Administrative Agent shall have received a legal opinion from
Davis Polk & Wardwell in form and substance reasonably satisfactory to the
Administrative Agent.
 
Upon the satisfaction of the conditions set forth in this Section 8, this
Amendment shall be effective as of the date hereof.
 
9.           Condition Subsequent.  Within 30 days after the First Amendment
Effective Date, the Administrative Agent shall have received certified copies of
any amendments of or other changes to the articles or certificates of
incorporation, certificate of formation, certificate of limited partnership,
partnership agreement or other analogous constitutional document of the Borrower
and of each Guarantor since May 31, 2007, certified by the Secretary of State or
other applicable Governmental Authority of the state or other jurisdiction of
incorporation or organization of the Borrower and each Guarantor and dated as of
a current date.
 
10.           Acknowledgement and Ratification.  The parties hereto acknowledge
that the Term Loan Credit Agreement is being amended contemporaneously with this
Amendment, and ratify the terms of the Term Loan Credit Agreement, as amended as
of the date hereof.  The Intercreditor Agreement, as amended as of the date
hereof, is hereby ratified and confirmed in all respects and shall remain in
full force and effect in accordance with its terms.
 
11.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original (including electronic
copies) but all of which together shall constitute one and the same instrument.
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 18

--------------------------------------------------------------------------------

 
 
12.           Governing Law.  This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York.
 
13.           Enforceability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
14.           No Novation.  This Amendment is given as an amendment and
modification of, and not as a payment of, the Obligations of the Borrower and
each other Loan Party under the Credit Agreement and is not intended to
constitute a novation of the Credit Agreement.  All of the indebtedness,
liabilities and obligations owing by the Borrower and each other Loan Party
under the Credit Agreement and the other Loan Documents shall continue.
 
15.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the Borrower, the Lenders and the Administrative
Agent and their respective successors, assigns and legal representatives;
provided, however, that the Borrower, without the prior consent of the
Administrative Agent, may not assign any rights, powers, duties or obligations
hereunder.
 
16.           Expenses.  Without limiting the provisions of Section 10.04 of the
Credit Agreement, the Borrower agrees to pay all reasonable out of pocket costs
and expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, industry advisor and agent for the Administrative
Agent) incurred before or after the date hereof by the Administrative Agent and
its Affiliates in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and the Loan Documents.
 
17.           Release.  As a material part of the consideration for the
Administrative Agent and the Lenders entering into this Amendment, the Borrower
and each Guarantor signing this Amendment (collectively "Releasor") agree as
follows (the "Release Provision"):
 
(a)           Releasor hereby releases and forever discharges the Administrative
Agent and each Lender and the Administrative Agent's and each Lender's
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as "Lender Group") jointly and severally from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever occurring prior to the date hereof, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted ("Claims"), which Releasor
may have or claim to have against any of Lender Group; except, as to any member
of the Lender Group, to the extent that any such Claims results from any of
gross negligence or willful misconduct of that member.
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 19

--------------------------------------------------------------------------------

 
 
(b)           Releasor agrees not to sue any of Lender Group or in any way
assist any other person or entity in suing Lender Group with respect to any
claim released herein.  The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.
 
(c)           Releasor acknowledges, warrants, and represents to Lender Group
that:
 
(i)           Releasor has read and understands the effect of the Release
Provision.  Releasor has had the assistance of independent counsel of its own
choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for Releasor has read and considered the
Release Provision and advised Releasor to execute the same.  Before execution of
this Amendment, Releasor has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of the Release Provision.
 
(ii)           Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  Releasor
acknowledges that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.
 
(iii)           Releasor has executed this Amendment and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.
 
(iv)           Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity.
 
(d)           Releasor understands that the Release Provision was a
material consideration in the agreement of the Administrative Agent and each
Lender to enter into this Amendment.
 
(e)           It is the express intent of Releasor that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by Releasor of
any claims released hereby against Lender Group.
 
(f)           If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
Page 20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
 

  BORROWER:           WESTERN REFINING, INC.,     a Delaware corporation        
           
By:
/s/ Scott D. Weaver
   
Name:  
Scott D. Weaver
   
Title:
Vice President & Assistant Secretary
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
    a Delaware corporation                    
By:
/s/ Tyler D. Levings
   
Name:  
Tyler D. Levings
   
Title:
Senior Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
   
as L/C Issuer, Swing Line Lender, and a Lender
                   
By:
/s/ Tyler D. Levings
   
Name:  
Tyler D. Levings
   
Title:
Senior Vice President
 


SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
ABN AMRO BANK, N.V.,
   
as a Lender
                   
By:
/s/ Jim Moyes
   
Name:  
Jim Moyes
   
Title:
Managing Director
           
By:
/s/ John Reed     Name:   John Reed    
Title:
Director  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
ALLIED IRISH BANKS, P.L.C.,
   
as a Lender
                   
By:
 /s/ Vaughn Buck
   
Name:  
Vaughn Buck
   
Title:
Vice President
           
By:
/s/ Aidan Lanigan     Name:   Aidan Lanigan    
Title:
Vice President  

                             
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
BANK OF SCOTLAND PLC,
   
as a Lender
                   
By:
/s/ Julia R. Franklin
   
Name:  
Julia R. Franklin
   
Title:
Assistant Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA,
   
as a Lender
                   
By:
/s/ Andrew Ostrov
   
Name:  
Andrew Ostrov
   
Title:
Director
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
BAYERISCHE LANDESBANK, NEW YORK BRANCH,
   
as a Lender
                   
By:
/s/ Georgina Fiordalisi
   
Name:  
Georgina Fiordalisi
   
Title:
Vice President
           
By:
/s/ Elke Videgain     Name:   Elke Videgain    
Title:
Second Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK,
   
as a Lender
                   
By:
/s/ Payton K. Swope
   
Name:  
Payton K. Swope
   
Title:
Vice President
           
By:
/s/ Collis Sanders     Name:   Collis Sanders    
Title:
Executive Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
FORTIS CAPITAL CORP.,
   
as a Lender
                   
By:
/s/ Garrett McKinnon
   
Name:  
Garrett McKinnon
   
Title:
Vice President
           
By:
/s/ Darrell Holley     Name:   Darrell Holley    
Title:
Director  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
GUARANTY BANK,
   
as a Lender
                   
By:
/s/ Christopher S. Parada
   
Name:  
Christopher S. Parada
   
Title:
Senior Vice President
 



SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
MIZUHO CORPORATE BANK, LTD.,
   
as a Lender
                   
By:
/s/ Leon Mo
   
Name:  
Leon Mo
   
Title:
Senior Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
NATIXIS,
   
as a Lender
                   
By:
/s/ Louis P. Laville, III
   
Name:  
Louis P. Laville, III
   
Title:
Managing Director
           
By:
/s/ Daniel Payer     Name:   Daniel Payer    
Title:
Director  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
   
as a Lender
                   
By:
/s/ Erin Niki Stone
   
Name:  
Erin Niki Stone
   
Title:
VP-PNCBC
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, FSB,
   
as a Lender
                   
By:
/s/ Garrett McKinnon
   
Name:  
Garrett McKinnon
   
Title:
Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
THE ROYAL BANK OF SCOTLAND PLC,
   
as a Lender
                   
By:
/s/ Brian Williams
   
Name:  
Brian Williams
   
Title:
Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
RZB FINANCE LLC,
   
as a Lender
                   
By:
/s/ Shirley Ritch
   
Name:  
Shirley Ritch
   
Title:
Assistant Vice President
           
By:
/s/ Christoph Hoedl     Name:   Christoph Hoedl    
Title:
Group Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
SOCIETE GENERALE,
   
as a Lender
                   
By:
/s/ Emmanuel Chesneau
   
Name:  
Emmanuel Chesneau
   
Title:
Managing Director
           
By:
/s/ Chung-Taek Oh     Name:   Chung-Taek Oh    
Title:
Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
SUMITOMO MITSUI BANKING CORPORATION,
   
as a Lender
                   
By:
/s/ William Ginn
   
Name:  
Williams Ginn
   
Title:
Executive Officer
           
By:
/s/ Aidan Lanigan     Name:   Aidan Lanigan    
Title:
Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender
                   
By:
/s/ Justin M. Alexander
   
Name:  
/s/ Justin M. Alexander
   
Title:
Vice President
           
By:
/s/ Aidan Lanigan     Name:   Aidan Lanigan    
Title:
Vice President  

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
WACHOVIA BANK, N.A..,
   
as a Lender
                   
By:
/s/ Thomas P. Floyd
   
Name:  
Thomas P. Floyd
   
Title:
Vice President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 
REAFFIRMATION OF GUARANTIES
 
By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment,
(b) acknowledges and agrees that its obligations in respect of its Guaranty are
not released, diminished, waived, modified, impaired or affected in any manner
by this Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its Guaranty, and (d) acknowledges and agrees
that it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty.
 

 
GUARANTOR:
         
WESTERN REFINING COMPANY, L.P.
    a Delaware limited partnership              
By:  WESTERN REFINING GP, LLC,
     
a Delaware limited liability company, its General Partner
                                 
By:
/s/ Scott D. Weaver
     
Name:  
Scott D. Weaver
     
Title:
Vice President & Assistant Secretary
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
ASCARATE GROUP, LLC
    a Delaware limited liability company          
By:  WESTERN REFINING COMPANY, L.P.,
    a Delaware limited partnership, its sole Member              
By:  WESTERN REFINING GP, LLC,
     
a Delaware limited liability company, its General Partner
                                 
By:
/s/ Scott D. Weaver
     
Name:  
Scott D. Weaver
     
Title:
Vice President & Assistant Secretary
 

 

 
WESTERN REFINING GP, LLC
   
a Delaware limited liability company
                   
By:
/s/ Scott D. Weaver
   
Name:  
Scott D. Weaver
   
Title:
Vice President & Assistant Secretary
 

 

 
WESTERN REFINING LP, LLC
   
a Delaware limited liability company
                   
By:
/s/ Joan L. Yori
   
Name:  
Joan L. Yori
   
Title:
President
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
 

 
CINIZA PRODUCTION COMPANY, a New Mexico corporation
 
DIAL OIL CO., a New Mexico corporation
 
EMPIRE OIL CO., a California corporation
 
GIANT INDUSTRIES, INC., a Delaware corporation
 
WESTERN REFINING SOUTHWEST, INC., an Arizona corporation
 
GIANT FOUR CORNERS, INC., an Arizona corporation
 
WESTERN REFINING TERMINALS, INC., an Arizona corporation
 
WESTERN REFINING PIPELINE COMPANY, a New Mexico corporation
 
GIANT STOP-N-GO OF NEW MEXICO, INC., a New Mexico corporation
 
WESTERN REFINING YORKTOWN, INC., a Delaware corporation
 
WESTERN REFINING WHOLESALE, INC., an Arizona corporation
 
SAN JUAN REFINING COMPANY, a New Mexico corporation

 
 

                 
By:
/s/ Scott D. Weaver
   
Name:  
Scott D. Weaver
   
Title:
Vice President & Assistant Secretary
 

 
SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 